EXHIBIT 10.28
QUALCOMM INCORPORATED
2006 LONG-TERM INCENTIVE PLAN
EXECUTIVE PERFORMANCE STOCK UNIT AWARD
GRANT NOTICE


Qualcomm Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Plan”), hereby grants to you, the Participant named below, a
Performance Stock Unit Award (the “Award”) subject to all of the terms and
conditions as set forth in this Executive Performance Stock Unit Award Grant
Notice (“Grant Notice”), the Executive Performance Stock Unit Award Agreement
(the “Agreement”), which is attached hereto, and the Plan, all of which are
incorporated herein in their entirety. A copy of the Plan can be obtained from
the Stock Administration website, located on the Company’s internal webpage, or
you may request a hard copy from the Stock Administration Department.


Participant: «First_Name» «Last_Name»    Grant No.: «Number»


Emp #: «ID»
Date of Grant: «Date_of_Grant»



Target Relative Total Shareholder Return (“RTSR”) Shares: «Target RTSRShares»


Target Return on Invested Capital (“ROIC”) Shares: «Target ROIC Shares»


Performance Period: September 28, 2015 – September 28, 2018, or such shorter
period provided in the Agreement


Vesting Date: «Vest Date»


Additional Terms/Acknowledgments: You must acknowledge, in the form determined
by the Company, receipt of, and represent that you have read, understand, accept
and agree to the terms and conditions of, this Grant Notice, the Agreement and
the Plan (including, but not limited to, the binding arbitration provision in
Section 3.7 of the Plan).


Qualcomm Incorporated






By:
Steven M. Mollenkopf
Chief Executive Officer
Dated: September 25, 2015


Attachment:    Executive Performance Stock Unit Award Agreement (U.S. PSU-EX-A9)


    








U.S. PSU-EX-A10 09.25.15






--------------------------------------------------------------------------------

        

QUALCOMM INCORPORATED
2006 LONG-TERM INCENTIVE PLAN
EXECUTIVE PERFORMANCE STOCK UNIT AWARD
AGREEMENT
Qualcomm Incorporated (the “Company”) has granted this Performance Stock Unit
Award (this “Award”) to you, the Participant named in the Executive Performance
Stock Unit Award Grant Notice (the “Grant Notice”) pursuant to the terms and
conditions set forth in the Grant Notice, this Executive Performance Stock Unit
Award Agreement (the “Agreement”) and the 2006 Long-Term Incentive Plan (the
“Plan”). Capitalized terms that are not explicitly defined in the Grant Notice
or this Agreement but are defined in the Plan shall have the same definitions as
in the Plan.
The details of this Award are as follows:
1.SERVICE AND VESTING.
1.1.SERVICE. As provided in the Plan and notwithstanding any other provision of
this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated, including in the event of any leave
of absence or part-time Service.
1.2.VESTING. Except to the extent provided in Section 1.3 and Section 6.1, you
will be fully vested in this Award on the Vesting Date specified in the Grant
Notice if and to the extent that you continue in Service through that Vesting
Date. If your Service terminates before the Vesting Date for any reason other
than as specified in Section 1.3, this Award shall be forfeited.
1.3.VESTING UPON TERMINATION OF SERVICE DUE TO DEATH, DISABILITY OR TERMINATION
AFTER CHANGE IN CONTROL, OR UPON ATTAINMENT OF NORMAL RETIREMENT AGE. You will
be vested in this Award if your Service terminates before the Vesting Date
specified in the Grant Notice due to death, Disability or Termination After
Change in Control (as defined below), or upon the date you have attained Normal
Retirement Age, if and to the extent that you continue in Service through the
date of such termination of Service or the date you have attained Normal
Retirement Age. If your Service terminates for any reason other than due to
death, Disability or Termination After Change in Control (as defined below), or
prior to the date on which you have attained Normal Retirement Age, this Award
shall be forfeited.
(a)    Certain Definitions.
(i)    “Cause” shall mean any of the following: (1) your theft of, dishonesty
with respect to, or falsification of any Participating Company documents or
records; (2) your improper use or disclosure of a Participating Company’s
confidential or proprietary information; (3) any action by you which has a
detrimental effect on a Participating Company’s reputation or business; (4) your
failure or inability to perform any reasonable assigned duties after written
notice from a Participating Company of, and a reasonable opportunity to cure,
such failure or inability; (5) any material breach by you of any employment or
service agreement between you and a Participating Company, which breach is not
cured pursuant to the terms of such agreement; (6) your conviction (including
any plea of guilty or nolo contendere) of any criminal act which impairs your
ability to perform your duties with a Participating Company; or (7) violation of
a material Company or Participating Company policy.

        



--------------------------------------------------------------------------------

        



(ii)    “Good Reason” shall mean any one or more of the following:
a)    without your express written consent, the assignment to you of any duties,
or any limitation of your responsibilities, substantially inconsistent with your
positions, duties, responsibilities and status with the Participating Company
Group immediately prior to the date of a Change in Control;
b)    without your express written consent, the relocation of the principal
place of your employment or service to a location that is more than fifty (50)
miles from your principal place of employment or service immediately prior to
the date of a Change in Control, or the imposition of travel requirements
substantially more demanding of you than such travel requirements existing
immediately prior to the date of the Change in Control;
c)    any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (A) your base salary in effect
immediately prior to the date of a Change in Control (unless reductions
comparable in amount and duration are concurrently made for all other employees
of the Participating Company Group with responsibilities, organizational level
and title comparable to yours), or (B) your bonus compensation, if any, in
effect immediately prior to the date of a Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned by you);
d)    any failure by the Participating Company Group to (A) continue to provide
you with the opportunity to participate, on terms no less favorable than those
in effect for the benefit of any employee or service provider group which
customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by you, in any benefit or compensation plans and programs, including, but not
limited to, the Participating Company Group’s life, disability, health, dental,
medical, savings, profit sharing, stock purchase and retirement plans, if any,
in which you were participating immediately prior to the date of the Change in
Control, or their equivalent, or (B) provide you with all other fringe benefits
(or their equivalent) from time to time in effect for the benefit of any
employee group which customarily includes a person holding the employment or
service provider position or a comparable position with the Participating
Company Group then held by you;
e)    any breach by the Participating Company Group of any material agreement
between you and a Participating Company concerning your employment; or
f)    any failure by the Company to obtain the assumption of any material
agreement between you and the Company concerning your employment by a successor
or assign of the Company.
(iii)    “Termination After Change in Control” shall mean either of the
following events occurring within twenty-four (24) months after a Change in
Control:

        



--------------------------------------------------------------------------------

        

a)    termination by the Participating Company Group of your Service with the
Participating Company Group for any reason other than for Cause; or
b)    your resignation for Good Reason from all capacities in which you are then
rendering Service to the Participating Company Group within a reasonable period
of time following the event constituting Good Reason.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of your Service with the
Participating Company Group which (1) is for Cause; (2) is a result of your
death or Disability; (3) is a result of your voluntary termination of Service
other than for Good Reason; or (4) occurs prior to the effectiveness of a Change
in Control.
1.4.SUSPENSION OF VESTING. Notwithstanding any other provision of the Plan or
this Agreement, the Company reserves the right, in its sole discretion, to
suspend vesting of this Award in the event of any leave of absence or part-time
Service
2.SETTLEMENT OF THE AWARD.
2.1.AMOUNT, FORM AND TIMING OF PAYMENT OF AWARD THAT VESTS ON VESTING DATE
SPECIFIED IN THE GRANT NOTICE. If your Award vests on the Vesting Date specified
in the Grant Notice, you shall be paid in a number of shares of Stock equal to
the total number of Shares Earned (if any) determined pursuant to Attachment 1,
which is attached hereto and made a part hereof. Such shares of Stock shall be
paid within the 30 days after the later of (a) the Vesting Date specified in the
Grant Notice or (b) the date on which the Committee determines and certifies in
writing the number of shares (if any) that are payable, which determination and
certification shall be made by the Committee no later than the November 30th
that next follows the end of the Performance Period.
2.2.AMOUNT, FORM AND TIMING OF PAYMENT OF AWARD THAT VESTS UPON TERMINATION OF
SERVICE BEFORE THE VESTING DATE SPECIFIED IN THE GRANT NOTICE DUE TO DEATH,
DISABILITY OR TERMINATION AFTER CHANGE IN CONTROL, OR ATTAINMENT OF NORMAL
RETIREMENT AGE. If your Service terminates before the Vesting Date specified in
the Grant Notice due to death, Disability or Termination After a Change in
Control, or your Service terminates before the Vesting Date specified in the
Grant Notice but after you have attained Normal Retirement Age, you (or in the
event of death, your estate, personal representative, or beneficiary to whom
this Award may be transferred by will or by the laws of descent and
distribution), will be paid a number of shares of Stock equal to the product of
(1) the sum of (a) the RTSR Shares Earned and (b) the ROIC Shares Earned
determined pursuant to this Attachment 1 except that the Performance Period for
this determination will be the period beginning on September 25, 2015, and
ending on the last day of the Company’s fiscal year in which your Service
terminates, multiplied by (2) a fraction the numerator of which is the number of
whole and partial months (rounded up to the next whole month) from the beginning
of the Performance Period until the date your Service terminates, and the
denominator of which is 36. Shares of Stock payable pursuant to this Section 2.2
shall be paid within the 30 days after the date on which the Committee
determines and certifies in writing the number of shares of Stock (if any) that
are payable pursuant to this Section 2.2, which determination and certification
shall be made by the Committee no later than the November 30th that next follows
the end of the Company’s fiscal year in which such termination of Service
occurred.

        



--------------------------------------------------------------------------------

        

2.3.AMOUNT, FORM AND TIMING OF PAYMENT UPON DEATH DURING THE PERFORMANCE PERIOD
FOLLOWING TERMINATION OF SERVICE DUE TO DISABILITY. If your Service with the
Employer terminates because of your Disability, and you are entitled to receive
or have received a payment of Stock pursuant to Section 2.2, and you later die
during the Performance Period specified in the Grant Agreement, your estate,
personal representative, or beneficiary to whom this Award may be transferred by
will or by the laws of descent and distribution will be paid an additional
number of shares of Stock equal to the difference (if any) between (1) the
shares of Stock you would have received under Section 2.2 had you remained in
Service until the date of your death, reduced by (2) any shares of Stock you are
entitled to receive or have received pursuant to Section 2.2 as a result of
termination of your Service due to your Disability. Shares of Stock payable
pursuant to this Section 2.3 shall be paid within the 30 days after the date on
which the Committee determines and certifies in writing the number of shares of
Stock (if any) that are payable pursuant to this Section 2.3, which
determination and certification shall be made by the Committee no later than the
November 30th that next follows the end of the Company’s fiscal year in which
such termination of Service occurred.
2.4.TAX WITHHOLDING. You acknowledge that the Company and/or the Participating
Company that employs you (the “Employer”) may be subject to withholding tax
obligations arising by reason of the vesting and/or payment of this Award. You
authorize your Employer to satisfy the withholding tax obligations by one or a
combination of the following methods, as selected by the Company in its sole
discretion: (a) withholding from your pay and any other amounts payable to you;
(b) withholding of Stock and/or cash from the payment of this Award; (c)
arranging for the sale of shares of Stock payable in connection with this Award
(on your behalf and at your direction which you authorize by accepting this
Award); or (d) any other method allowed by the Plan or applicable law. If your
Employer satisfies the withholding obligations by withholding a number of whole
shares of Stock as described in subsection (b) herein, you will be deemed to
have been issued the full number of shares of Stock subject to this Award,
notwithstanding that a number of shares is held back in order to satisfy the
withholding obligations. The “Fair Market Value” of any Stock withheld pursuant
to this Section 2.4 shall be equal to the closing price of a share of Stock as
quoted on any national or regional securities exchange or market system
constituting the primary market for the Stock on the date of determination (or,
if there is no closing price on that day, the last trading day prior to that
day) or, if the Stock is not listed on a national or regional securities
exchange or market system, the value of a share of Stock as determined by the
Committee in good faith without regard to any restriction other than a
restriction which, by its terms, will never lapse. The Company shall not be
required to issue any shares of Stock pursuant to this Agreement unless and
until the withholding obligations are satisfied.
3.TAX ADVICE. You represent, warrant and acknowledge that the Company and, if
different, your Employer, has made no warranties or representations to you with
respect to the income tax consequences of the transactions contemplated by this
Award, and you are in no manner relying on the Company, your Employer or their
representatives for an assessment of such tax consequences. YOU UNDERSTAND THAT
THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN
TAX ADVISOR REGARDING THE TAX TREATMENT OF THIS OR ANY OTHER AWARD. NOTHING
STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE
PURPOSE OF AVOIDING TAXPAYER PENALTIES.
4.DIVIDEND EQUIVALENTS. If the Board declares a cash dividend on the Company’s
Stock after the Grant Date and prior to the payment of shares of Stock pursuant
to this Award, you will be entitled to Dividend Equivalents on the dividend
payment date established by the Company equal to

        



--------------------------------------------------------------------------------

        

the cash dividends payable on the same number of shares of Stock as the number
of shares which you are entitled to receive pursuant to this Award, including
any shares of Stock attributable to Dividend Equivalents previously credited
pursuant to this Section 4. Any such Dividend Equivalents will be in the form of
additional shares, will be subject to the same terms and vesting dates as the
shares payable pursuant to this Award, and will be paid at the same time and in
the same manner as the shares payable pursuant to this Award, except that any
fractional shares attributable to Dividend Equivalents will be paid in cash
within thirty (30) days following the date of payment of such shares based on
the Fair Market Value (as specified in Section 2.4, above) on the date of
payment of the shares. The number of additional shares credited as Dividend
Equivalents on the dividend payment date will be determined by dividing (1) the
product of (a) the number of your shares as of the corresponding dividend record
date (including any shares previously credited as a result of prior payments of
Dividend Equivalents) and (b) the per-share cash dividend paid on the dividend
payment date, by (2) the per-share Fair Market Value (as specified in Section
2.4, above) of Stock on the dividend payment date.
5.SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, no shares of Stock will be issued to you upon vesting of this Award
unless the Stock is then registered under the Securities Act or, if such Stock
is not then so registered, the Company has determined that such vesting and
issuance would be exempt from the registration requirements of the Securities
Act. By accepting this Award, you agree not to sell any of the shares of Stock
received under this Award at a time when applicable laws or Company policies
prohibit a sale.
6.CHANGE IN CONTROL. In the event of a Change in Control, the surviving,
continuing, successor, or purchasing corporation or other business entity or
parent thereof, as the case may be (the “Acquiring Corporation”), may, without
your consent, either assume the Company’s rights and obligations under this
Award or substitute for this Award a substantially equivalent award for the
Acquiring Corporation’s stock.
6.1.Payout Pursuant to a Change in Control. In the event the Acquiring
Corporation elects not to assume or substitute for this Award in connection with
a Change in Control, the vesting of this Award, so long as your Service has not
terminated prior to the date of the Change in Control, shall be accelerated,
effective as of the date ten (10) days prior to the date of the Change in
Control, and immediately prior to the closing of the Change in Control, you will
be paid a number of shares of Stock equal to the sum of (a) the RTSR Shares
Earned determined pursuant to Attachment 1 based on a Performance Period ending
ten (10) days before the Change in Control, plus (b) the Target ROIC Shares
specified in the Grant Notice.
6.2.Vesting Contingent Upon Consummation. The vesting of this Award and payment
of any shares of Stock by reason of this Section 6 shall be conditioned upon the
consummation of the Change in Control.
6.3.Applicability of Agreement. Notwithstanding the foregoing, shares of Stock
acquired upon settlement of this Award prior to the Change in Control and any
consideration received pursuant to the Change in Control with respect to such
shares shall continue to be subject to all applicable provisions of this
Agreement except as otherwise provided in this Agreement.
6.4.Continuation of Award. Notwithstanding the foregoing, if the corporation the
stock of which is subject to this Award immediately prior to an Ownership Change
Event constituting a Change in Control is the surviving or continuing
corporation and immediately after such Ownership Change Event, less than fifty
percent (50%) of the total combined voting power of its voting stock is held by
another corporation or by other corporations that are members of an affiliated
group within the

        



--------------------------------------------------------------------------------

        

meaning of Section 1504(a) of the Code, without regard to the provisions of
Section 1504(b) of the Code, this Award shall not terminate unless the Committee
otherwise provides in its discretion.
7.TRANSFERABILITY. Prior to the issuance of shares of Stock in settlement of
this Award, the Award shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by your creditors or by your beneficiary (if any), except (i)
transfer by will or by the laws of descent and distribution or (ii) to the
extent permitted by the Company, transfer by written designation of a
beneficiary, in a form acceptable to the Company, with such designation taking
effect upon your death. All rights with respect to the Performance Stock Units
shall be exercisable during your lifetime only by you or your guardian or legal
representative. Prior to actual payment of any shares of Stock pursuant to this
Award, this Award will represent an unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company.
8.AWARD NOT A SERVICE CONTRACT. This Award is not an employment or service
contract and nothing in this Agreement, the Grant Notice or the Plan shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the Service of a Participating Company, or of a Participating Company to
continue your Service with the Participating Company. In addition, nothing in
your Award shall obligate the Company, its stockholders, Board, Officers or
Employees to continue any relationship which you might have as a Director or
Consultant for the Company.
9.RESTRICTIVE LEGEND. Stock issued pursuant to the vesting and payment of this
Award may be subject to such restrictions upon the sale, pledge or other
transfer of the Stock as the Company and the Company’s counsel deem necessary
under applicable law or pursuant to this Agreement.
10.REPRESENTATIONS, WARRANTIES, COVENANTS, AND ACKNOWLEDGMENTS. You hereby agree
that in the event the Company and the Company’s counsel deem it necessary or
advisable in the exercise of their discretion, the transfer or issuance of the
shares of Stock issued pursuant to the vesting and payment of this Award may be
conditioned upon you making certain representations, warranties, and
acknowledgments relating to compliance with applicable securities laws.
11.VOTING AND OTHER RIGHTS. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a shareholder
of the Company unless and until shares of Stock are issued upon payment of this
Award.
12.CODE SECTION 409A. It is the intent that the terms relating to the vesting
and the payment of the Award as set forth in this Agreement shall qualify for
exemption from or comply with the requirements of Section 409A of the Code, and
any ambiguities herein will be interpreted to so qualify or comply.
Notwithstanding the foregoing or anything herein to the contrary, if it is
determined that this Award fails to satisfy the requirements of the “short-term
deferral” exemption and is otherwise deferred compensation subject to Section
409A of the Code, and if you are a “specified employee” (as defined under
Section 409A(a)(2)(B)(i) of the Code) as of the date of your “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h)), then the
issuance of any shares of Stock that would otherwise be made upon the date of
the separation from service or within the first six (6) months thereafter will
not be made on the originally scheduled date and will instead be issued in a
lump sum on the date that is six (6) months and one day after the date of the
separation from service, but only if such delay in the issuance of the shares is
necessary to avoid the imposition of additional taxation on you in respect of
the shares under Section 409A of the Code. The Company reserves the right, to
the extent the Company deems appropriate or advisable in its sole discretion, to
unilaterally amend or modify this

        



--------------------------------------------------------------------------------

        

Agreement as may be necessary to ensure that all vesting or payments provided
for under this Agreement are made in a manner that qualifies for exemption from
or complies with the requirements of Section 409A of the Code; provided,
however, that the Company makes no representation that the vesting or payments
pursuant to this Award will be exempt from or comply with the requirements of
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the vesting or payments of this Award or require that
any vesting or payments pursuant to this Award comply with the requirements of
Section 409A of the Code. The Company will have no liability to you or any other
party if the Award, the delivery of shares of Stock upon payment of the Award or
other payment hereunder that is intended to be exempt from, or compliant with,
Section 409A of the Code, is not so exempt or compliant or for any action taken
by the Company with respect thereto.
13.NOTICES. Any notices provided for in this Agreement, the Grant Notice or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
14.NATURE OF GRANT. In accepting the Award, you acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, (subject to any limitations set forth in the Plan);
(b)    the Award is voluntary and occasional and does not create any contractual
or other right to receive future awards or benefits in lieu of awards, even if
other awards have been awarded repeatedly in the past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    the Award and the shares of Stock subject to the Award are extraordinary
items that do not constitute compensation of any kind for Services of any kind
rendered to the Company or the Employer, and which are outside the scope of your
employment or service contract, if any;
(f)    the Award and the shares of Stock subject to the Award are not intended
to replace any pension rights or compensation;
(g)    the Award and the shares of Stock subject to the Award are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any Participating Company;
(h)    the future value of the underlying shares of Stock is unknown and cannot
be predicted with any certainty; further, neither the Company, the Employer nor
any Participating Company is liable for any foreign exchange fluctuation between
your Employer’s local currency and the United States Dollar that may affect the
value of this Award;

        



--------------------------------------------------------------------------------

        

(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of your Award resulting from termination of your Service (for any
reason whatsoever and whether or not in breach of local labor laws or later
found invalid), and in consideration of the grant of the Award to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, waive your ability, if any, to bring any such claim, and
release the Company from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim;
(j)    the Award and the benefits evidenced by this Agreement do not create any
entitlement, not otherwise specifically provided for in the Plan or provided by
the Company in its discretion, to have the Award or any such benefits
transferred to, or assumed by, another company, nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Company’s Stock;
(k)    the Award is a Performance Award granted pursuant to the Plan providing
for a number of Performance Units equal to the Target RTSR Shares and Target
ROIC Shares specified in the Grant Agreement, which shall be payable in a number
of shares of Stock (if any) based on the RTSR and ROIC for the Performance
Period, as provided herein. This Performance Award shall be interpreted and
administered to satisfy the requirements of section 162(m)(4)(C) of the Code and
the regulations thereunder; and
(l)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying shares of Stock; you are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.
15.APPLICABLE LAW. This Agreement shall be governed by the laws of the State of
California as if the Agreement were between California residents and as if it
were entered into and to be performed entirely within the State of California.
16.ARBITRATION. Any dispute or claim concerning any Performance Stock Units
granted (or not granted) pursuant to the Plan and any other disputes or claims
relating to or arising out of the Plan shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association pursuant to the commercial arbitration rules in San Diego,
California. By accepting this Award, you and the Company waive your respective
rights to have any such disputes or claims tried by a judge or jury.
17.AMENDMENT. Your Award may be amended as provided in the Plan at any time,
provided no such amendment may adversely affect this Award without your consent
unless such amendment is necessary to comply with any applicable law or
government regulation, or is contemplated in Section 12 hereof. No amendment or
addition to this Agreement shall be effective unless in writing or in such
electronic form as may be designated by the Company.
18.GOVERNING PLAN DOCUMENT. Your Award is subject to this Agreement, the Grant
Notice and all the provisions of the Plan, the provisions of which are hereby
made a part of this Agreement, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict

        



--------------------------------------------------------------------------------

        

between the provisions of this Agreement, the Grant Notice and those of the
Plan, the provisions of the Plan shall control.
19.SEVERABILITY. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.
20.DESCRIPTION OF ELECTRONIC DELIVERY. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, and any
reports of the Company provided generally to the Company’s shareholders, may be
delivered to you electronically. In addition, if permitted by the Company, you
may deliver electronically the Grant Notice to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
electronic mail (“e-mail”) or such other means of electronic delivery specified
by the Company.
21.WAIVER. The waiver by the Company with respect to your (or any other
Participant’s) compliance of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of such party of a provision of this Agreement.
22.REPAYMENT/FORFEITURE. Any benefits you may receive hereunder shall be subject
to repayment or forfeiture as may be required to comply with (a) any applicable
listing standards of a national securities exchange adopted in accordance with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations of the U.S. Securities and Exchange Commission adopted
thereunder, (b) similar rules under the laws of any other jurisdiction and (c)
any policies adopted by the Company, including but not limited to any policies
that may be adopted to implement the foregoing standards or rules, all to the
extent determined by the Company in its discretion.

        



--------------------------------------------------------------------------------

        

ATTACHMENT 1
For purposes of Section 2.1 of this Agreement, “Shares Earned” means the sum of
(1) the RTSR Shares Earned and (2) the ROIC Shares Earned as determined pursuant
to this Attachment 1.
“RTSR Shares Earned” means the number of Shares determined by multiplying the
Target RTSR Shares specified in the Grant Notice by the TSR Payout Percentage,
rounding up to the nearest whole share. For purposes of determining the RTSR
Shares Earned:
“Beginning Period Average Price” means the average official closing price per
share of the issuer over the 20-consecutive-trading days ending with and
including the first day of the Performance Period (if the applicable day is not
a trading day, the immediately preceding trading day).
“Ending Period Average Price” means the average official closing price per share
of the issuer over the 20-consecutive-trading days ending with and including the
last day of the Performance Period (if the applicable day is not a trading day,
the immediately preceding trading day).
“Nasdaq-100 Companies” means the companies that are included in the NASDAQ-100
Index (published by The NASDAQ Stock Market, or its successor) continuously from
the beginning through the end of the Performance Period. The Committee shall
have the authority to make appropriate adjustments to the extent necessary to
account for extraordinary, unusual and infrequently occurring events and
transactions involving that company to the extent such adjustments a would not
preclude the payment of TSR Shares Earned from satisfying the requirements of
section 162(m)(4)(C) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations thereunder..
“Performance Period” means the period specified in the Grant Notice.
“TSR” means total shareholder return as determined by dividing (i) the sum of
(A) the Ending Period Average Price minus the Beginning Period Average Price
plus (B) all dividends and other distributions paid on the issuer’s shares
during the Measurement Period by (ii) the Beginning Period Average Price. In
calculating TSR, all dividends are assumed to have been reinvested in shares
when paid. The Committee shall have the authority to make appropriate equitable
adjustments to account for extraordinary items affecting a company’s TSR for the
Performance Period to the extent such adjustments a would not preclude the
payment of TSR Shares Earned from satisfying the requirements of section
162(m)(4)(C) of the Code and the regulations thereunder.

        



--------------------------------------------------------------------------------

        

“TSR Payout Percentage” means the percentage that corresponds to the TSR
Percentile Rank specified below:
TSR Percentile Rank
Payout Percentage
90th percentile and above
200
%
75th percentile
150
%
60th percentile
      100% (Target)
50th percentile
75
%
33rd percentile
33
%
Below 33rd percentile
0
%



Between the levels specified above, the Payout Percentage is interpolated
linearly at a ratio of three-and-one-third (3-1/3) percentage points for each
percentile that the TSR Percentile Rank is greater than the 60th percentile, and
two-and-one-half (2-1/2) percentage points for each percentile that the TSR
Percentile Rank is less than the 60th percentile, in each case rounded up to the
nearest decimal point.
“TSR Percentile Rank” means the Company’s percentile ranking relative to the
Nasdaq-100 Companies, based on TSR. TSR Percentile Rank is determined by
ordering the Nasdaq-100 Companies (plus the Company if the Company is not one of
the Nasdaq‑100 Companies) from highest to lowest based on TSR for the
Performance Period and counting down from the company with the highest TSR
(ranked first) to the Company’s position on the list. If two companies are
ranked equally, the ranking of the next company shall account for the tie, so
that if one company is ranked first, and two companies are tied for second, the
next company is ranked fourth. After this ranking, the TSR Percentile Rank will
be calculated using the following formula, rounded to the nearest whole
percentile by application of regular rounding:
TSR Percentile Rank =
(N – R)
* 100
N

“N” represents the number of Nasdaq-100 Companies for the Performance Period
(plus the Company if the Company is not one of the Nasdaq-100 Companies for the
Performance Period).
“R” represents the Company’s ranking among the Nasdaq-100 Companies (plus the
Company if the Company is not one of the Nasdaq-100 Companies for the
Performance Period).
For example, if there are 100 Nasdaq-100 Companies (including the Company), and
the Company ranked 40th, the TSR Percentile Rank would be at the 60th
percentile:
60 = (100 – 40)/100 * 100.
LIMITATION ON AMOUNT OF PAYMENT. Notwithstanding anything in this Agreement to
the contrary, if the Company’s TSR is negative for the Performance Period, then
the RTSR Shares Earned will be equal to the lesser of (a) the number of RTSR
Shares (if any) determined without regard to this Limitation on Amount of
Payment, or (b) the Target RTSR Shares specified in the Grant Notice.

        



--------------------------------------------------------------------------------

        

“ROIC Shares Earned” means the number of shares determined by multiplying the
Target ROIC Shares specified in the Grant Notice by the ROIC Payout Percentage,
rounding up to the nearest whole share. For purposes of determining the ROIC
Shares Earned:
“Average” means the sum of the balance at the beginning of the Company’s fiscal
year plus the balance at the end of that fiscal year divided by two (2).
“Adjusted Debt” means debt issued by Qualcomm Incorporated, provided that in the
event of an acquisition with a purchase price that is greater than $5 billion,
solely for purposes of calculating Adjusted Debt for the fiscal year in which
such acquisition closes (but for no other year), the impact of debt incurred
(and related expenses) to fund such acquisition shall be excluded.
“Adjusted GAAP Equity” means the total stockholders’ equity attributable to
Qualcomm as reported in the consolidated balance sheet prepared in accordance
with accounting principles generally accepted in the United States (“GAAP”),
provided that in the event of an acquisition with a purchase price that is
greater than $5 billion, solely for purposes of calculating Adjusted GAAP Equity
for the fiscal year in which such acquisition closes (but for no other year),
the impact of equity issued by Qualcomm Incorporated to fund such acquisition
and the operating results from such acquisition shall be excluded.


“Adjusted GAAP Operating Income” is determined in accordance with GAAP and shall
be adjusted to exclude the after tax impact of the following items:
(1) The Qualcomm Strategic Initiative (“QSI”) segment as defined in the
Company’s fiscal 2015 Form 10-K;
(2) Acquisition-related items, which consist of:
(a) Acquired in-process research and development,
(b) Recognition of the step-up of inventories to fair value,
(c) Amortization of intangible assets,
(d) Expenses related to the termination of contracts that limit the use of the
acquired intellectual property, and
(e) Third-party acquisition and integration services costs;
The above adjustments shall apply only with respect to applicable items acquired
in transactions that qualify as business combinations pursuant to GAAP;
(3) The following items for which each event individually equals or exceeds $25
million on a pre-tax basis, except as expressly provided in (f) below:
(a) Restructuring and restructuring-related costs (in the aggregate by
restructuring event), which consist of the following costs:
▪
severance and benefits (including COBRA and outplacement expenses);

▪
consulting costs;

▪
increased security costs;

▪
acceleration of depreciation and/or amortization expense;

▪
facilities and lease termination or abandonment charges;

▪
asset impairment charges and/or contract terminations;

▪
third-party business separation costs; and

▪
relocation costs as a result of an office or facility closure.


        



--------------------------------------------------------------------------------

        

GAAP operating income shall not be adjusted for any item that cannot
specifically be tied to the restructuring event;
(b) Goodwill and indefinite- and long-lived asset impairments, but only with
respect to goodwill and assets acquired before the first day of the Performance
Period;
(c) Gain/losses on divestitures or non-revenue generating asset sales;
(d) Impact of litigation settlement and/or judgment, but only to the extent the
profit or loss arising from the settlement or judgment is clearly attributable
to one or more fiscal years ending before the beginning of the Performance
Period;
(e) The effect of changes in tax law and accounting principles; and
(f) Tax items individually exceeding $10 million that are unrelated to the
fiscal year in which they are recorded, but only with respect to tax items
relating to one or more tax years ending before the beginning of the Performance
Period.
(4) In the event of an acquisition with a purchase price that is greater than $5
billion, solely for purposes of calculating Adjusted GAAP Operating Income for
the fiscal year in which such acquisition closes (but for no other year),
operating results from such acquisition shall be excluded.
“Adjusted GAAP Tax Rate” means the applicable tax rates determined in accordance
with GAAP, adjusted for earnings and the related tax expense associated with the
adjustments specified in the definition of Adjusted GAAP Operating Income.
“Performance Period” means the period specified in the Grant Notice.
“Return on Invested Capital” or “ROIC” means the percentage determined by
dividing
(1) the sum of the following amounts calculated separately for each of the
Company fiscal years in the Performance Period: the product of (A) the Adjusted
GAAP Operating Income for the fiscal year multiplied by (B) the difference
between one (1) and the Adjusted GAAP Tax Rate for such fiscal year; by
(2) the sum of the following amounts calculated separately for each of the
Company’s fiscal years in the Performance Period: the Average of the sum of (A)
Adjusted GAAP Equity for the fiscal year and (B) the Adjusted Debt for the
fiscal year.
“ROIC Payout Percentage” means the percentage that corresponds to the specified
below:
ROIC Ratio
ROIC Payout Percentage
120%
200%
100%
100%
80%
33%
Below 80%
0% Payout

Between the levels specified above, the ROIC Payout Percentage is interpolated
linearly at a ratio of 3.35 percentage points for each one percent improvement
in the ROIC Ratio from 80% to 100% and five (5) percentage points for each one
percent improvement in the ROIC Ratio from 100% up to 120%, in each case rounded
up to the nearest decimal point.

        



--------------------------------------------------------------------------------

        

“ROIC Ratio” means the ROIC for the Performance Period divided by the ROIC
Target.


“ROIC Target” means «target number» percent.


LIMITATION ON ADJUSTMENTS. No adjustments shall be made in the calculation of
Adjusted Debt, Adjusted GAAP Equity, Adjusted GAAP Operating Income or Adjusted
GAAP Tax Rate which would preclude the payment of ROIC Shares Earned from
satisfying the requirements of Code section 162(m)(4)(C) and the regulations
thereunder.




U.S. PSU-EX-A9 9-25-15



        

